ORDER
PER CURIAM.
Shortly before the Court issued its decision in this case, appellant filed an addendum request predicated on grounds different from those which were originally appealed to the Court as discussed in the Court’s decision of February 12, 1992. In essence, appellant argues that he is entitled to pension based on the needs of his family. See 38 C.F.R. § 3.666(a) (1992). As this issue was not before the Board of Veterans’ Appeals (BVA), it cannot be a subject of this appeal. See Branham v. Derwinski, 1 Vet.App. 93, 94 (1990).
Upon consideration of the foregoing, it is
ORDERED that the addendum is stricken and the Clerk is to return it to appellant.